Citation Nr: 0204977	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  99-15 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to the assignment of an effective date prior 
to November 9, 1998, for service connection for degenerative 
joint disease of the right knee.

2.  Entitlement to the assignment of a higher disability 
evaluation for degenerative joint disease of the right knee, 
currently evaluated as 20 percent disabling, from an initial 
grant of service connection.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney-at-
Law


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran had active service from March 1968 until March 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

As discussed below, this case is again before the Board 
following an August 2001 Order from the United States Court 
of Appeals for Veterans Claims (Court).

In December 2001, the veteran's representative argued that 
the veteran's service connected knee disability aggravates 
his non-service connected hypertension.  She also refers to a 
total rating based on individual unemployability due to 
service connected disabilities (TDIU).  These matters are 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.

2.  The veteran was transferred from active duty in March 
1970.

3.  The veteran's claim for service connection for 
degenerative joint disease of the right knee was received by 
the RO on November 9, 1998, and was granted by the RO in 
April 1999.

4.  The veteran's right knee disability is manifested 
primarily by subjective complaints of pain and decreased 
limitation of motion, and is productive of no more than 
moderate disability.

CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 9, 
1998, for the grant of service connection for degenerative 
joint disease of the right knee have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  A rating in excess of 20 percent for degenerative joint 
disease of the right knee, from an initial grant of service 
connection, is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, 4.40, Diagnostic Codes 5010-
5003, 5262 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In December 2000, the Board denied the assignment of a higher 
disability evaluation for degenerative joint disease of the 
right knee.  In August 2001, the Court vacated the Board's 
decision and remanded the matter due to the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-
45,632 

(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In correspondence dated in December 2001, the veteran's 
representative requested that the Board remand the case to 
the RO for compliance with the VCAA.  Neither the VCAA nor 
the regulations cited above had yet been issued when the RO 
considered the veteran's claim.  However, the Board finds no 
prejudice to the veteran in the Board's consideration of the 
statute and the regulations in the first instance.  

Although the statute redefines VA's obligations concerning 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, much of the change 
relates to an elimination of the requirement that the 
claimant submit a well-grounded claim before VA's duty to 
assist in developing the evidence attaches.  The veteran's 
claims had been considered well grounded, and he had been 
afforded assistance in the development of evidence to support 
his claim.  Therefore, the Board concludes that there is no 
prejudice to the appellant by its consideration of the VCAA 
in the first instance.  The regulations contain no 
substantive rights beyond those provided in the cited 
statutory sections, and there is thus no prejudice in the 
Board considering their application as well.

Further, the Board concludes that VA has fulfilled its notice 
and duty to assist requirements as they pertain to this 
particular case.  Specifically, the duties to assist provided 
under the new statute at § 5103(a) and implementing 
regulations, see 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a), have been fulfilled and all evidence and records 
identified by the veteran as plausibly relevant to his 
pending claim has been collected for review.  The veteran has 
been afforded a VA examination of his disability.  He has not 
identified any outstanding evidence as material to the claim.  
There is no indication that additional pertinent treatment 
records exist that might be needed to decide this particular 
claim, or that additional examination or medical opinion 
might be necessary.  The veteran has been given an 
opportunity to present testimony at a hearing; however, he 
declined.  In her 

statements to the Board in December 2001, the representative 
did not identify any pertinent evidence that VA has not 
obtained, or has not attempted to obtain.  

The representative maintains that the VA examination 
conducted in February 1999 was inadequate for rating 
purposes, without specifying the claimed inadequacies.  I 
find that the VA examination report concerning the right knee 
disorder is adequate.  This examination report includes both 
the history given by the veteran and the current findings on 
physical and X-ray examination.  It is quite detailed and, 
for the most part, considers the criteria used to determine 
overall disability. 

The veteran's representative also contends that the RO 
breached the duty to assist by not informing the veteran of 
the evidence necessary for a higher rating, extraschedular 
rating, or a TDIU rating.  The statement of the case (SOC) 
provided to the veteran specifically satisfies the 
requirement at § 5103 of the new statute.  It clearly 
notifies the veteran of this evidence necessary to 
substantiate his claim.  

In regard to an extraschedular rating, the Court held in 
Floyd v. Brown, 9 Vet. App. 88 (1996), that the Board does 
not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
The Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of such a rating is a component 
of the appellant's claim and the appellant had full 
opportunity to present the increased-rating claim before the 
RO.  Bagwell at 339.  

As discussed below, the Board will consider whether the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations have been 

considered, whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).

In regard to the argument that the RO failed to notify the 
veteran of evidence needed to support a claim for TDIU, the 
Board notes that the Court has that held the VA is under no 
legal obligation to personally notify every potential 
claimant of his possible entitlement to VA benefits.  Hill v. 
Derwinski, 2 Vet. App. 451 (1991).  The Board has referred 
the issue of entitlement to a TDIU rating to the RO for 
appropriate action.  

Earlier Effective Date

The veteran contends, in essence, that an effective date 
earlier than November 9, 1998, should be assigned to the 
grant of service connection for degenerative joint disease of 
the right knee.  He was released from active service in 1970.  
He filed an initial application for compensation for service 
connection for degenerative joint disease of the right knee 
in November 1998.  He reported on this application form that 
he had never filed a claim with VA for disability 
compensation benefits.  

In an April 1999 rating decision, the RO granted service 
connection for degenerative joint disease of the right knee, 
assigning a 20 percent disability evaluation, effective on 
November 9, 1998, the date of the veteran's claim.

The effective date of an award of disability compensation 
based on an original claim or a claim reopened after final 
disallowance is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  If the claim is received within one year 
of separation from the service, the effective date for an 
award of disability compensation for direct service 
connection is the day following separation from active 
service, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The veteran maintains that he reported his knee disorder in 
his Report of History on induction and separation 
examinations during service.  He was under the impression 

that he had completed the necessary paperwork to file a claim 
for disability benefits.  Military personnel failed to give 
him specific instructions on how to file his claim.  He feels 
that he should have been informed of his right to submit a 
claim and given specific instructions on how to file a claim.  
Therefore, the grant of service connection for degenerative 
joint disease of the right knee should be effective back to 
the day after separation from service.

VA does have a duty to assist a claimant in developing facts 
pertinent to a claim, but it is the claimant who must bear 
the responsibility for coming forth with the submission of a 
claim for benefits under the laws administered by the VA.  
38 U.S.C.A. § 5101; 38 C.F.R. § 3.151.  As noted above, the 
VA is under no legal obligation to personally notify every 
potential claimant of his possible entitlement to VA 
benefits.  Hill v. Derwinski, 2 Vet. App. 451 (1991).  

The Board also notes that, in VAOPGCPREC 17-95, the VA 
General Counsel held, in pertinent part, that the 
notification requirements currently in 38 U.S.C. § 7722 and 
previously in 38 U.S.C. § 241 have been in effect since March 
26, 1970, and do not apply retroactively to any period prior 
to that date.  The VA General Counsel also held that a 
failure by VA to provide the notice required by 38 U.S.C. 
§ 7722 may not provide a basis for awarding retroactive 
benefits in a manner inconsistent with express statutory 
requirements, except insofar as a court may order such 
benefits pursuant to its general equitable authority or the 
VA Secretary may award such benefits pursuant to his 
equitable-relief authority under 38 U.S.C. § 503(a).

In this case, the veteran was released from active military 
service on March 4, 1970, shortly before the provisions of 
38 U.S.C. § 241 (now in 38 U.S.C. § 7722) became effective on 
March 26, 1970.  It is clear that a failure to notify the 
veteran of his potential eligibility for VA benefits would 
not provide a basis for a retroactive effective date for the 
grant of service connection for the right knee disability.

Thus, although it is unfortunate that the veteran did not 
learn of his potential entitlement to compensation benefits 
in 1970, his lack of awareness does not provide a legal basis 
for the award of an effective date earlier than November 
1998. 

As noted, the governing law and regulatory provisions provide 
that that the effective date for an award of compensation, 
based on an original claim filed more than a year after 
service, shall be the date of VA receipt of the claim, or the 
date entitlement arose, whichever is later.  As the veteran's 
claim for service connection was received on November 9, 
1998, an earlier effective date cannot be assigned.

Under the circumstances of this case, the Board is without 
authority to grant the benefit sought on appeal.  It is 
precluded by law.  In Sabonis v. Brown, 6 Vet. App. 426 
(1994), the Court held that in cases such as this in which 
the law is dispositive, the claim should be denied because of 
the absence of legal merit.

Right Knee Disorder 

The appellant contends that the RO should have granted a 
higher rating for his right knee, as his disability is more 
severe than currently evaluated.  Specifically, he claims 
that he has restricted right knee motion and pain.  He claims 
that he has been under constant medical care and has been 
taking medication continuously for his disability.  The 
veteran's representative in the December 2001 statement 
maintained that the Board disregarded the veteran's 
functional limitation including daily pain, pain on prolonged 
sitting and standing, inability to perform vigorous activity, 
morning stiffness, and occasional swelling.  

The veteran appealed the initial assignment of the evaluation 
for service connection.  The issue before the Board is taken 
to include whether there is any basis for "staged" ratings at 
any pertinent time, to include whether a current increase is 
in order.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The evaluation assigned for the veteran's service-connected 
disability is established by comparing the current 
manifestations as indicated in recent medical findings with 
the criteria in the VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4.  Essentially, these evaluations are based, 
in large degree, on the impairment, which current clinical 
findings objectively show to be the result of service-
connected disability.  The Board has reviewed the veteran's 
complete clinical history to comprehensively 

assess the level of disability during the relevant time 
period.  Schrafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The service medical records show that on the induction 
examination in August 1967, the veteran reported a history of 
torn ligaments in the right knee.  A February 1970 orthopedic 
examination report shows that he reported injuring his right 
knee while playing basketball several years previously.  The 
diagnosis was calcified loose body of the right knee.  He was 
advised to see a physician on discharge.  

Post service private medical records show that in July 1980 
the veteran underwent arthrotomy of the right knee with 
excision of loose bodies.  In February 1981, arthrotomy of 
the right knee with excision of loose bodies and curettage of 
osteochondritis dissecans was performed.  A February 1999 VA 
examination report shows a diagnosis of degenerative joint 
disease of the right knee secondary to prior injury and 
meniscectomy. 

Based on inservice treatment and VA examination, an April 
1999 rating decision granted service connection for residuals 
of a right knee injury and assigned a 20 percent rating under 
Diagnostic Codes 5010-5262.

A precedent opinion of the VA General Counsel, VAOPGCPREC 23-
97 (7/1/97), held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, citing Esteban v. Brown, 
6 Vet. App. 259 (1994).  Thus, in addition to considering 
whether an increased evaluation for the degenerative right 
knee is warranted under Diagnostic Codes 5010-5262, the Board 
also considered whether compensable evaluations are warranted 
for other manifestations under different Diagnostic Codes 
including 5256, 5257, 5258, 5259, 5261, and 5263.  However, 
it has not been contended or shown by the evidence of record 
shown that any of these manifestations outline in the 
aforementioned diagnostic codes are appropriate for 
application in this case.  Moreover, the Board considered 
Diagnostic Code C 5262, but it has not been shown that his 
knee disability involves impairment of the tibia or fibula.  

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. Part 4, 
Diagnostic Code 5010.  Degenerative arthritis under 
Diagnostic Code 5003 establishes, essentially, three methods 
of evaluating degenerative arthritis which is established by 
X-ray studies: (1) when there is a compensable degree of 
limitation of motion, (2) when there is a noncompensable 
degree of limitation of motion, and (3) when there is no 
limitation of motion.  Generally, when documented by X-ray 
studies, arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the joint 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.

A noncompensable rating on the basis of limitation of motion 
of the knees is assigned if flexion of the leg is limited to 
60 degrees or extension is limited to 5 degrees.  A 10 
percent evaluation requires limitation of extension to 10 
degrees or limitation of flexion to 45 degrees; a 20 percent 
evaluation is warranted for limitation of extension to 15 
degrees and limitation of flexion to 30 degrees; and a 30 
percent rating is warranted if flexion is limited to 15 
degrees or extension is limited to 20 degrees.  38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261.  Full range of motion of 
the knee is measured from 0 degrees to 140 degrees in flexion 
and extension.  38 C.F.R. § 4.71, Plate II.

Without regard to the veteran's complaints of pain, 
disability due to limitation of motion of the right knee 
would not be compensable.  The range of motion reported at 
the February 1999 VA examination was 0 to 130 degrees.  While 
the veteran's right knee disability does not equate to 
compensable limitation of motion, his primary complaint, as 
can be seen in the examination report, is of pain and 
stiffness.  Read together, Diagnostic Code 5003 and 38 C.F.R. 
§ 4.59 provide that painful motion due to degenerative 
arthritis, which is established by X-ray study, is deemed to 
be limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

Further, the functional limitations due to pain must be 
accounted for in the disability evaluation.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board is obligated to 
take the veteran's reports of painful motion into 
consideration.  38 C.F.R. §§ 4.40, 4.45.  The Board is 
presented with clear involvement of an arthritic process 
affecting the right knee and painful motion.  Moreover, the 
appellant is competent to report his symptoms.  The February 
1999 VA examination report indicates there was significant 
crepitance of the knee with range of motion.  There was mild 
positive patellar grind.  The crepitus on range of motion was 
greater than the contralateral knee.  There was point 
tenderness over the entire medial joint.  There was no 
lateral joint line tenderness.  He had negative patellar 
apprehension.  He had pain over the medial compartment with 
McMurray's maneuver but there was no audible click.  The knee 
was stable to varus and valgus stress.  There were negative 
anterior and posterior drawer tests with a firm end point to 
Lachman's test.  The veteran's gait was normal.  X-ray showed 
a mild decrease in the medial joint area space with early 
spur formation over the medial femoral condyle.  There was 
bone on bone contact in the medial compartment, the posterior 
medial aspect of the medial femoral condyle, and medial 
tibial plateau.  There were no loose bodies.  There was early 
spur formation over the inferior pole of the underside of the 
patella.

The Board has considered DeLuca and 38 C.F.R. §§ 4.10, 4.14, 
4.40, and 4.45 in reaching its conclusion in this case.  The 
veteran has complained of pain at the VA examination.  He 
indicated that he had daily pain with episodes of increased 
severity.  He was unable to jog or perform any other vigorous 
activity.  He reported that prolonged standing or sitting for 
longer than 2 to 3 hours caused significant knee pain which 
required rest.  He took Advil with mild relief.  During 
flare-ups his performance of physical activities is limited.  
He related that his right leg is weaker and his muscles are 
smaller.  He had morning stiffness with occasional swelling.  
The VA examination report indicated there was only trace 
effusion.  It was also noted that the calf muscle in the 
right knee was 46 centimeters (cm.) in circumference while 
the left knee was 50 cm. in circumference.  

The veteran is competent to report pain in his knee.  
However, he has not identified any functional limitation that 
would warrant a higher rating under any applicable 

rating criteria.  He reported that he does not have 
instability, locking, catching, erythema or warmth.  He gait 
was considered normal.  Further, any limitation of motion due 
to pain is not of such a degree as to warrant a higher or 
separate compensable rating under Diagnostic Codes 5260 or 
5261, as discussed above.  The functional loss due to pain is 
adequately covered by the 20 percent rating under Diagnostic 
Code 5010.  The record does not show that the veteran 
experiences incoordination, weakened movement, or excess 
fatigability due to his right knee disability.  While the 
veteran has reported significant residuals, examination has 
not revealed physical findings indicative of significant 
residuals. 

Extraschedular

In this case, the evidence does not suggest that the 
veteran's disability produces such an exceptional or unusual 
disability picture as to render impractical the applicability 
of the regular schedular standard, thereby warranting the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  This case does not present factors such as 
frequent periods of hospitalization or marked interference 
with employment.  

Concerning industrial impairment, the veteran reported at the 
VA examination that he worked in bulk mail for the Postal 
Service.  While he indicated that prolonged standing causes 
significant pain, as noted above, he is compensated at 20 
percent for his right knee disability.  Furthermore, 
examination revealed that the veteran had nearly full range 
of motion of the right knee and there were no neurological 
factors affecting the right knee.  Moreover, the veteran has 
not produced objective evidence that would indicate that his 
service-connected disability interferes with his employment 
to such an extent that he is entitled to extraschedular 
consideration.  Also, a review of the claims file does not 
show that this service-connected disorder has resulted in 
frequent hospitalization.  Although the veteran has reported 
a painful right knee, he has not recently been hospitalized 
or received any outpatient treatment for his disability.  
Neither his statements nor the medical records indicate that 
the disability warrants the assignment of an extraschedular 
evaluation.


ORDER

The claim for an effective date earlier than November 9, 
1998, for grant of service connection for degenerative joint 
disease of the right knee is denied.

A higher disability rating for degenerative joint disease of 
the right knee is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

